Title: Enclosure II: Israel Chapin to Henry Knox, 17 September 1794
From: Chapin, Israel
To: Knox, Henry


          
            Sir
            Canandarqua [N.Y.] September 17th 1794
          
          Since my last I have endeavored to obtain every information from the Westward in my power Mr Wm Ewing having been employed in that quarter returned last evening and the minutes he has made are enclosed, and also the Copy of a letter from Captain Brant. I have had the accounts respecting Genl Waynes Action with the hostile Indians several ways, the particulars are mentioned in Mr Ewings minutes.
          I first had the account by the Indians from Buffaloe Creek and also by a Man and his Sister from Detroit (the latter having been a prisoner among the Indians three Years.) and I have no doubt respecting the Truth of it.
          Since the Indians were first invited to the Treaty, the British have endeavoured, if possible to prevent their attending and used every exertion to persuade them to join the hostile Indians at the Westward, till at last they found the Indians would not generally join in the War. The Governor then told them in Council at Fort Erie that they might attend the Treaty and if anything was given them by the Americans to take it &c. &c.
          About one hundred and fifty of the Indians came to this place from Geneseo River in order to attend the Treaty but it did not commence at the time stipulated and I thought it best for them to return to Geneseo River and come on again with those from the Westward, to which they readily consented.
          The Indians will generally attend the Treaty in my opinion or the best part of them viz. such as are generally in Council and the best friends to the United States.
          The Goods and Stores forwarded by Colonel Pickering have arrived and we daily expect him. and the Indians I believe will attend from Buffaloe Creek and also from Alleghany in the course of eight or ten days. I have the honour to be Sir with respect, Your obedt & hble Servant
          
            signed. Israel Chapin
          
          
            N.B. Sir After Mr Ewing returned and this letter written an Indian came in from Buffaloe Creek and informed that Captain Brant had gone to meet the Lake Indians agreeably to promise

and that he had taken with him but 8 or 10 Warriors, and enjoined it strongly on the Chiefs at Buffaloe Creek to attend the Treaty at Canandarqua and that he should return as soon as possible: and I cannot but hope through the whole of his conduct it will appear to be advantageous to the United States. and after all the intrigues that have been used I cannot believe that but very few of the Indians on our side of the lake have joined in the War with the hostile Indians.
          
          
            Your’s as above. I.C.
          
        